Citation Nr: 1510390	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  13-04 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for lateral epicondylitis and degenerative joint disease of the right elbow (right elbow disability).

2.  Entitlement to an initial evaluation in excess of 10 percent for lateral epicondylitis of the left elbow (left elbow disability).

3.  Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis with Achilles tendonitis of the right ankle (right ankle disability).

4.  Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis with Achilles tendonitis of the left ankle (left ankle disability).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to July 2011.  

This case came to the Board of Veterans Appeals' (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Salt Lake City, Utah (RO), which granted entitlement to service connection for the disabilities at issue and assigned each disability an initial noncompensable rating effective August 1, 2011.   

A September 2013 Review Officer's Decision granted entitlement to an initial evaluation of 10 percent for each of the disabilities at issue, effective on August 1, 2011.  Subsequent correspondence on behalf of the Veteran indicates that the Veteran wishes to continue his appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a Veteran is generally presumed to be seeking the maximum benefit).


FINDINGS OF FACT

1.  The Veteran's right elbow disability is manifested by complaints of pain with overuse; pain-free range of motion of the right elbow was from 0 to at least 140 degrees on VA examinations in May 2011 and July 2013.

2.  The Veteran's left elbow disability is manifested by complaints of pain with overuse; pain-free range of motion of the left elbow was from 0 to at least 140 degrees on VA examinations in May 2011 and July 2013.

3.  The Veteran's right ankle disability is manifested by complaints of pain with overuse; the evidence does not show more than moderate limitation of motion of the right ankle.
4.  The Veteran's left ankle disability is manifested by complaints of pain with overuse; the evidence does not show more than moderate limitation of motion of the left ankle.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for service-connected right elbow disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003-5206 (2014).

2.  The criteria for an initial evaluation in excess of 10 percent for service-connected left elbow disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5206 (2014).

3.  The criteria for an initial evaluation in excess of 10 percent for service-connected right ankle disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003-5271 (2014).

4.  The criteria for an initial evaluation in excess of 10 percent for service-connected left ankle disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003-5271 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in April 2011, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  

Service connection was granted for disabilities of the elbows and ankles by rating decision in April 2012.  Although the Veteran was not notified of the requirements to establish entitlement to an increased rating until the November 2012 Statement of the Case, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The appropriate notice has been given in this case with respect to the increased rating claims on appeal.

In compliance with the duty to notify, the Veteran was informed in the April 2011 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In accordance with the requirements of VCAA, the April 2011 letter also informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No additional private medical evidence was subsequently added to the record.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  VA evaluations were conducted in May 2011 and July 2013.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the May 2011 and July 2013 VA examinations are adequate, as they provide the symptomatology of the service-connected disabilities at issue.  Accordingly, there is adequate medical evidence of record to make a determination on the issues on appeal and VA's duty to assist with respect to obtaining a VA examination in this case has been met.  38 C.F.R. § 3.159(c)(4).  

The Board concludes that all available evidence that is pertinent to the claims decided herein has been obtained and that there is sufficient medical evidence on file on which to make a decision on the claims.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2014).


Analysis of the Claims

An April 2012 rating decision granted entitlement to service connection for right elbow disability, left elbow disability, right ankle disability, and left ankle disability and assigned each disability an initial noncompensable rating effective August 1, 2011.  A September 2013 Review Officer's Decision granted entitlement to an initial evaluation of 10 percent for each of the disabilities at issue effective on August 1, 2011.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the Veteran is appealing the initial assignment of a disability rating, as in this case, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

In the selection of diagnostic codes assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2014).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014). 


Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).

The Court has held that when a Diagnostic Code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

38 C.F.R. § 4.40 notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  

38 C.F.R. § 4.45 provides that factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly).  

Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, no added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.  A 10 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 U.S.C.A. § 4 .71a, Diagnostic Code 5003 (2014). 


Bilateral Elbow

The Veteran is assigned a 10 percent rating for each elbow disability.  He is right handed.

When flexion of the forearm is limited to 45 degrees, a 50 percent evaluation is assigned for the major arm and a 40 percent evaluation is assigned for the minor arm.  When limited to 55 degrees, a 40 percent evaluation is assigned for the major arm and a 30 percent evaluation is assigned for the minor arm.  When flexion is limited to 70 degrees, a 30 percent evaluation is assigned for the major arm and a 20 percent evaluation is assigned for the minor arm.  When flexion is limited to 90 degrees, a 20 percent evaluation is assigned for either arm.  When flexion is limited to 100 degrees, a 10 percent evaluation is assigned for either arm.  When limited to 110 degrees, a noncompensable evaluation is assigned for either arm.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5206 (2014). 

When extension of the forearm is limited to 110 degrees, a 50 percent evaluation is assigned for the major arm and a 40 percent evaluation is assigned for the minor arm.  When limited to 100 degrees, a 40 percent evaluation is assigned for the major arm and a 30 percent evaluation is assigned for the minor arm.  When extension is limited to 90 degrees, a 30 percent evaluation is assigned for the major arm and a 20 percent evaluation is assigned for the minor arm.  When extension is limited to 75 degrees, a 20 percent evaluation is assigned for either arm.  When extension is limited to 60 or 45 degrees, a 10 percent evaluation is assigned for either arm.  38 C.F.R. § 4.71a, Diagnostic Code 5206 (2014).   38 C.F.R. § 4.71a, Diagnostic Code 5207 (2014). 

Normal range of motion is between 0 degrees and 145 degrees for elbow flexion and between 0 degrees and 80 degrees for forearm pronation.  38 C.F.R. § 4.71, Plate I (2014).  

Under Diagnostic Code 5213, limitation of pronation beyond the middle of arc warrants a 30 percent evaluation for the major arm and a 20 percent evaluation for the minor arm; limitation of pronation beyond the last quarter of arc, with the hand not approaching full pronation, warrants a 20 percent evaluation for either arm; and limitation of supination to 30 degrees or less warrants a 10 percent evaluation for either arm.  38 C.F.R. § 4.71a, Diagnostic Code 5213 (2014).

On QTC evaluation of the elbows for VA compensation purposes in May 2011, range of motion was normal, with bilateral flexion to 145 degrees, supination to 85 degrees, and pronation to 80 degrees.  There was no additional loss of motion after repetitive-use testing.  X-rays revealed a tiny osteopathic spur at the posterior olecranon process of the right elbow; the left elbow was normal.  It was noted that there was tenderness but no edema, weakness, or abnormal movement.  The diagnoses were lateral epicondylitis of the left elbow and lateral epicondylitis of the right elbow with osteophytic spur.  

The Veteran complained on QTC evaluation of the elbows for VA compensation purposes in July 2013 of elbow and forearm pain when carrying objects.  Motion was from 0 to 140 degrees bilaterally without objective evidence of painful motion.  There was no additional loss of motion after repetitive-use testing.  There Veteran did not have flail joint, joint fracture, or impairment of pronation or supination.  
X-rays showed evidence of arthritis of the right elbow.  The examiner noted bilateral elbow pain with overuse.  There were contributing factors of pain, weakness, fatigability, and/or incoordination, with additional limitation of functional ability of the elbow joint during flare-ups or repeated use over time.  The additional limitation was described as pain on supination and pronation.  The examiner was unable to provide the degree of additional range of motion loss because it would require speculation.  The diagnoses were degenerative joint disease of the right elbow and lateral epicondylitis of the left elbow.  The Veteran's bilateral elbow condition was noted to be active.

Based on the available evidence, the Veteran is not entitled to a rating in excess of 10 percent for either elbow disability.  To warrant a rating in excess of 10 percent under Diagnostic Codes 5206 and 5307, there would need to be evidence of limitation of flexion of the elbow to 90 degrees or fewer or extension would need to be limited to 75 degrees or greater.  However, pain-free movement of the elbows was to at least 140 degrees on compensation evaluations in May 2011 and July 2013.  Moreover, a rating in excess of 10 percent is not warranted for either elbow under Diagnostic Code 5213 because there was no limitation of supination or pronation on evaluations in May 2011 and July 2013.

A rating in excess of 10 percent is also not warranted for the right elbow under Diagnostic Code 5003, for degenerative arthritis, as this disability does not involve 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.

As there is no evidence of ankylosis of the elbow, flail joint, nonunion of the radius and ulna with flail false joint, impairment of the ulna, or joint fracture, these diagnostic codes are not applicable to the current appeal.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5205, 5209, 5210, 5211, 5212 (2014).  

With respect to the factors discussed in DeLuca and 38 C.F.R. § 4.40, and 38 C.F.R. § 4.45, these factors were taken into consideration in the Decision Review Officer's grant of a 10 percent rating for each elbow.  A rating in excess of 10 percent is not warranted for either elbow under DeLuca because motion of each arm is much greater than when a 20 percent rating is assigned under the rating schedule.  


Bilateral Ankle

The Veteran is assigned a 10 percent rating for each ankle disability.

Diagnostic Code 5271 provides for a 10 percent rating where there is moderate limitation of motion of the ankle, and a maximum 20 percent rating for marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014).

Under Diagnostic Code 5270 for ankylosis, the criterion for a rating of 20 percent is ankylosis in plantar flexion, less than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2014).

Terms such as "moderate" and "marked" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).

Normal range of motion of the ankle is zero to 20 degrees of dorsiflexion, and zero to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II (2014).

On QTC evaluation of the ankles for VA compensation purposes in May 2011, there was bilateral guarding of movement but no edema, instability, weakness, deformity, subluxation, or ankylosis.  Range of motion was normal, with bilateral plantar flexion from 0 to 45 degrees and bilateral dorsiflexion from 0 to 20 degrees.  There was no additional loss of motion after repetitive-use testing.  The diagnosis was degenerative arthritis of each ankle.  

The Veteran complained on QTC evaluation of the elbows for VA compensation purposes in July 2013 that his bilateral ankle condition had gotten worse and he could not run without pain.  He reported flare-ups and pain with overuse.  Plantar flexion was from 0 to 45 degrees, with pain beginning at 40 degrees, and dorsiflexion was from 0 to at least 20 degrees, with pain beginning at 15 degrees.  There was no additional loss of motion after repetitive-use testing, although he had pain on movement.  The Veteran had shin splints and Achilles tendonitis.   There were contributing factors of pain, weakness, fatigability, and/or incoordination, with additional limitation of functional ability of the ankle joint during flare-ups or repeated use over time.  The additional limitation was described as pain with flexion/extension.  The examiner was unable to provide the degree of additional range of motion loss because it would require speculation.  The diagnoses were degenerative arthritis with Achilles tendonitis of both ankles.  The Veteran's bilateral ankle condition was noted to be active.

As the evidence on file does not show more than moderate limitation of motion of either ankle, a rating higher than 10 percent is not warranted under Diagnostic Code 5271.  See 38 C.F.R. § 4.71, Plate II.  Motion of the ankles on examinations in May 2011 and July 2013 showed pain-free dorsiflexion to at least 15 degrees, with normal motion to 20 degrees, and pain-free plantar flexion to at least 40 degrees, with normal motion to 45 degrees.  Moreover, there is no evidence of ankylosis.

As with the Veteran's elbow disabilities above, the factors discussed in DeLuca were taken into consideration in the Decision Review Officer's grant of a 10 percent rating for each ankle in September 2013.  A rating in excess of 10 percent is not warranted for either ankle under DeLuca because motion of each ankle is much greater than the marked limitation required for a 20 percent rating under Diagnostic Code 5271.  

A rating in excess of 10 percent is also not warranted under Diagnostic Code 5003, for degenerative arthritis, as neither ankle disability involves 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.

Additional Considerations

The Board has also considered whether either of the disabilities at issue should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the U.S. Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

The schedular evaluation in this case is adequate.  A rating in excess of that assigned is provided in the rating schedule for the service-connected disabilities at issue, but the medical evidence discussed above reflects that each disability does not show the symptomatology warranting a higher rating.  See 38 C.F.R. § 4.1 (2014).  There is also no evidence of frequent periods of hospitalization due to any 
service-connected disability.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation for elbow or ankle disability during the appeal period pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the 
service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record or the appellant.  In this case, the appellant has not filed a claim for TDIU, and such has not been raised by the record.  In fact, functional impairment of the Veteran's elbows and knees was reported on the evaluations in May 2011 and July 2013 to primarily cause pain.  Consequently, a TDIU issue is not before the Board.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent for right elbow disability is denied.

Entitlement to an initial evaluation in excess of 10 percent for left elbow disability is denied.

Entitlement to an initial evaluation in excess of 10 percent for right ankle disability is denied.

Entitlement to an initial evaluation in excess of 10 percent for left ankle disability is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


